 

Security Agreement

 

This Security Agreement (the “Agreement”) is dated as of June 28, 2013, by and
among Pioneer Power Solutions, Inc., a Delaware corporation (the “Borrower”),
the other parties executing this Agreement under the heading “Debtors” (the
Borrower and such other parties, along with any parties who execute and deliver
to the Secured Party referred to herein an agreement attached hereto as
Schedule H, being hereinafter referred to collectively as the “Debtors” and
individually as a “Debtor”), each with its mailing address as set forth in
Section 12(b) hereof, and Bank of Montreal, a Canadian chartered bank acting
through its Chicago branch (the “Secured Party”), with its mailing address as
set forth in Section 12(b) hereof. The term “Debtor” and “Debtors” as used
herein shall mean and include the Debtors collectively and also each
individually, with all grants, representations, warranties and covenants of and
by the Debtors, or any of them, herein contained to constitute joint and several
grants, representations, warranties and covenants of and by the Debtors;
provided, however, that unless the context in which the same is used shall
otherwise require, any grant, representation, warranty or covenant contained
herein related to the Collateral shall be made by each Debtor only with respect
to the Collateral owned by it or represented by such Debtor as owned by it.

 

Preliminary Statement

 

A.           The Borrower, Jefferson Electric, Inc., Pioneer Critical Power Inc.
and the Secured Party have entered into a Credit Agreement dated as of June 28,
2013 (the Credit Agreement, as the same may be amended or modified from time to
time, including amendments and restatements thereof in its entirety, being
referred to herein as the “Credit Agreement”) pursuant to which the Secured
Party may from time to time extend credit or otherwise make financial
accommodations available to or for the account of the Borrower.

 

B.           The Debtors (other than the Borrower) are subsidiaries or
affiliates of the Borrower.

 

C.           Each Debtor provides each of the other Debtors with substantial
financial, management, administrative, and technical support.

 

D.           The interdependent nature of the businesses of the Debtors is such
that the viability of each Debtor is dependent upon the continued success of the
other Debtors and, upon the continuation of such Debtor’s business relationships
with the other Debtors, and the continuation thereof necessitates the Borrower’s
access to credit and other financial accommodations from the Secured Party.

 

E.           As a condition to extending credit or otherwise making financial
accommodations available to or for the account of the Borrower (whether under
the Credit Agreement or otherwise), the Secured Party requires, among other
things, that each Debtor grant the Secured Party a security interest in such
Debtor’s personal property described herein subject to the terms and conditions
hereof.

 

 

 

Now, Therefore, in consideration of the benefits accruing to the Debtors, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

Section 1.          Grant of Security Interest. Each Debtor hereby grants to the
Secured Party (for the benefit of itself and as representative for the benefit
of its affiliates) a lien on and security interest in, and acknowledges and
agrees that the Secured Party has and shall continue to have a continuing lien
on and security interest in, all right, title, and interest of each Debtor,
whether now owned or existing or hereafter created, acquired or arising, in and
to all of the following:

 

(a)          Accounts (including Healthcare Insurance Receivables, if any);

 

(b)          Chattel Paper;

 

(c)          Instruments (including Promissory Notes);

 

(d)          Documents;

 

(e)          General Intangibles (including Payment Intangibles and Software,
patents, trademarks, tradestyles, copyrights, and all other intellectual
property rights, including all applications, registration, and licenses
therefor, and all goodwill of the business connected therewith or represented
thereby);

 

(f)          Letter-of-Credit Rights;

 

(g)          Supporting Obligations;

 

(h)          Deposit Accounts;

 

(i)          Investment Property (including certificated and uncertificated
Securities, Securities Accounts, Security Entitlements, Commodity Accounts, and
Commodity Contracts);

 

(j)          Inventory;

 

(k)          Equipment (including all software, whether or not the same
constitutes embedded software, used in the operation thereof);

 

(l)          Fixtures;

 

(m)          Commercial Tort Claims (as described on Schedule F hereto or on one
or more supplements to this Agreement);

 

(n)          Rights to merchandise and other Goods (including rights to returned
or repossessed Goods and rights of stoppage in transit) which is represented by,
arises from, or relates to any of the foregoing;

 

-2-

 

 

(o)          Monies, personal property, and interests in personal property of
such Debtor of any kind or description now held by the Secured Party or at any
time hereafter transferred or delivered to, or coming into the possession,
custody, or control of, the Secured Party, or any agent or affiliate of the
Secured Party, whether expressly as collateral security or for any other purpose
(whether for safekeeping, custody, collection or otherwise), and all dividends
and distributions on or other rights in connection with any such property;

 

(p)          Supporting evidence and documents relating to any of the
above-described property, including, without limitation, computer programs,
disks, tapes and related electronic data processing media, and all rights of
such Debtor to retrieve the same from third parties, written applications,
credit information, account cards, payment records, correspondence, delivery and
installation certificates, invoice copies, delivery receipts, notes, and other
evidences of indebtedness, insurance certificates and the like, together with
all books of account, ledgers, and cabinets in which the same are reflected or
maintained;

 

(q)          Accessions and additions to, and substitutions and replacements of,
any and all of the foregoing; and

 

(r)          Proceeds and products of the foregoing, and all insurance of the
foregoing and proceeds thereof;

 

all of the foregoing being herein sometimes referred to as the “Collateral”. All
terms which are used in this Agreement which are defined in the Uniform
Commercial Code of the State of Illinois as in effect from time to time (“UCC”)
shall have the same meanings herein as such terms are defined in the UCC, unless
this Agreement shall otherwise specifically provide. For purposes of this
Agreement, the term “Receivables” means all rights to the payment of a monetary
obligation, whether or not earned by performance, and whether evidenced by an
Account, Chattel Paper, Instrument, General Intangible, or otherwise.

 

Section 2.          Obligations Hereby Secured. The lien and security interest
herein granted and provided for is made and given to secure, and shall secure,
the payment and performance of (a) all Obligations, Hedging Liability and Bank
Product Obligations (as such terms are defined in the Credit Agreement), and (b)
any and all expenses and charges, legal or otherwise, suffered or incurred by
the Secured Party or its affiliates in collecting or enforcing any of such
Obligations, Hedging Liability and Bank Product Obligations or in realizing on
or protecting or preserving any security therefor, including, without
limitation, the lien and security interest granted hereby (all of the foregoing
being hereinafter referred to as the “Secured Obligations”). Notwithstanding
anything in this Agreement to the contrary, (a) the right of recovery against
any Debtor (other than the Borrower to which this limitation shall not apply)
under this Agreement shall not exceed $1.00 less than the lowest amount that
would render such Debtor’s obligations under this Agreement void or voidable
under applicable law, including fraudulent conveyance law and (b) the Secured
Obligations with respect to any Debtor shall not include any Excluded Swap
Obligations (as such term is defined in the Credit Agreement).

 

-3-

 

  

Section 3.          Covenants, Agreements, Representations and Warranties. The
Debtors hereby covenant and agree with, and represents and warrants to, the
Secured Party that:

 

(a)          No Debtor shall change its jurisdiction of organization without the
Secured Party’s prior written consent. Each Debtor is the sole and lawful owner
of its Collateral, and has full right, power, and authority to enter into this
Agreement and to perform each and all of the matters and things herein provided
for. Each Debtor’s organizational registration number (if any) is set forth
under its name under Column 1 on Schedule A.

 

(b)          Each Debtor’s chief executive office is at the location listed
under Column 2 on Schedule A attached hereto opposite such Debtor’s name; and
such Debtor has no other executive offices or places of business other than
those listed under Column 3 on Schedule A attached hereto opposite such Debtor’s
name. The tangible Collateral owned or leased by each Debtor is and shall remain
in such Debtor’s possession or control at the locations listed under Columns 2
and 3 on Schedule A attached hereto opposite such Debtor’s name (collectively
for each Debtor, as such locations may be amended or supplemented from time to
time with written notice to the Secured Party as provided below, the “Permitted
Collateral Locations”), except for (i) tangible Collateral which in the ordinary
course of such Debtor’s business is in transit (x) between Permitted Collateral
Locations or (y) to a customer, and (ii) tangible Collateral aggregating less
than $200,000 in fair market value outstanding at any one time. If for any
reason any tangible Collateral is at any time kept or located at a location
other than a Permitted Collateral Location, the Secured Party shall nevertheless
have and retain a lien on and security interest therein. The Debtors own and
shall at all times own all Permitted Collateral Locations, except to the extent
otherwise disclosed under Columns 2 and 3 on Schedule A. No Debtor shall move
its chief executive office or maintain a place of business at a location other
than those specified under Columns 2 or 3 on Schedule A, in each case without
first providing the Secured Party 30 days’ prior written notice of such Debtor’s
intent to do so (at which time Schedule A will be deemed amended or supplemented
with such additional or modified locations); provided that each Debtor shall at
all times maintain its chief executive office and, unless otherwise specifically
agreed to in writing by the Secured Party, Permitted Collateral Locations in the
United States of America and, with respect to any new chief executive office or
place of business or location of Collateral, such Debtor shall have taken all
action reasonably requested by the Secured Party to maintain the lien and
security interest of the Secured Party in the Collateral at all times fully
perfected and in full force and effect.

 

(c)          Each Debtor’s legal name and jurisdiction of organization is
correctly set forth under Column 1 on Schedule A of this Agreement. No Debtor
has transacted business at any time during the immediately preceding five-year
period, and does not currently transact business, under any other legal names or
trade names other than the prior legal names and trade names (if any) set forth
on Schedule B attached hereto. No Debtor shall change its legal name or transact
business under any other trade name without first giving 30 days’ prior written
notice of its intent to do so to the Secured Party.

 

-4-

 

 

(d)          The Collateral and every part thereof is and shall be free and
clear of all security interests, liens (including, without limitation,
mechanics’, laborers’ and statutory liens), attachments, levies, and
encumbrances of every kind, nature and description, whether voluntary or
involuntary, except for the lien and security interest of the Secured Party
therein and as otherwise permitted by Section 8.8 of the Credit Agreement. Each
Debtor shall warrant and defend the Collateral against any claims and demands of
all persons at any time claiming the same or any interest in the Collateral
adverse to the Secured Party.

 

(e)          Reserved.

 

(f)          No Debtor shall waste or destroy the Collateral or any part thereof
or be negligent in the care or use of any Collateral. Each Debtor shall perform
in all material respects its obligations under any contract or other agreement
constituting part of the Collateral, it being understood and agreed that the
Secured Party has no responsibility to perform such obligations.

 

(g)          Reserved.

 

(h)          In case of any material loss, damage to or destruction of the
Collateral or any part thereof, the relevant Debtor shall promptly give written
notice thereof to the Secured Party generally describing the nature and extent
of such damage or destruction. In case of any loss, damage to or destruction of
the Collateral or any part thereof, the relevant Debtor, whether or not the
insurance proceeds, if any, received on account of such damage or destruction
shall be sufficient for that purpose, at such Debtor’s cost and expense, shall
promptly repair or replace the Collateral so lost, damaged, or destroyed, except
to the extent such Collateral, prior to its loss, damage, or destruction, had
become uneconomical, obsolete, or worn out and is not necessary for or of
importance to the proper conduct of such Debtor’s business in the ordinary
course. Each Debtor hereby authorizes the Secured Party, at the Secured Party’s
option, to adjust, compromise, and settle any losses under any insurance
afforded at any time during the existence of any Event of Default, and each
Debtor does hereby irrevocably constitute the Secured Party, and each of its
nominees, officers, agents, attorneys, and any other person whom the Secured
Party may designate, as such Debtor’s attorneys-in-fact, with full power and
authority to effect such adjustment, compromise, and/or settlement and to
endorse any drafts drawn by an insurer of the Collateral or any part thereof and
to do everything necessary to carry out such purposes and to receive and receipt
for any unearned premiums due under policies of such insurance. Unless the
Secured Party elects to adjust, compromise, or settle losses as aforesaid, any
adjustment, compromise, and/or settlement of any losses under any insurance
shall be made by the relevant Debtor subject to final approval of the Secured
Party (regardless of whether or not an Event of Default shall have occurred and
is continuing) in the case of losses exceeding $200,000. All insurance proceeds
shall be subject to the lien and security interest of the Secured Party
hereunder.

 

-5-

 

 

Unless the Debtors provide the Secured Party with evidence of the insurance
coverage required by this Agreement, the Secured Party may purchase insurance at
the Debtors’ expense to protect the Secured party’s interests in the Collateral.
This insurance may, but need not, protect the debtors’ interests in the
Collateral. The coverage purchased by the Secured Party may not pay any claims
that any Debtor makes or any claim that is made against any Debtor in connection
with the Collateral. The relevant Debtor may later cancel any such insurance
purchased by the Secured Party, but only after providing the Secured Party with
evidence that such Debtor has obtained insurance as required by this Agreement.
If the Secured Party purchases insurance for the Collateral, the Debtors will be
responsible for the costs of that insurance, including interest and any other
charges that the Secured Party may impose in connection with the placement of
the insurance, until the effective date of the cancellation or expiration of the
insurance. The costs of the insurance may be added to the Secured Obligations
secured hereby. The costs of the insurance may be more than the cost of
insurance the Debtors may be able to obtain on its own.

 

(i)          Reserved.

 

(j)          If any Collateral is in the possession or control of any of any
Debtor’s agents or processors and the Secured Party so requests, such Debtor
agrees to notify such agents or processors in writing of the Secured Party’s
security interest therein and instruct them to hold all such Collateral for the
Secured Party’s account and subject to the Secured Party’s instructions. Each
Debtor shall, upon the request of the Secured Party, authorize and instruct all
bailees and other parties, if any, at any time processing, labeling, packaging,
holding, storing, shipping, or transferring all or any part of the Collateral to
permit the Secured Party and its representatives to examine and inspect any of
the Collateral then in such party’s possession and to verify from such party’s
own books and records any information concerning the Collateral or any part
thereof which the Secured Party or its representatives may seek to verify. As to
any premises not owned by a Debtor wherein any of the Collateral is located, the
relevant Debtor shall, at the Secured Party’s request, cause each party having
any right, title or interest in, or lien on, any of such premises to enter into
an agreement (any such agreement to contain a legal description of such
premises) whereby such party disclaims any right, title and interest in, and
lien on, the Collateral and allows the removal of such Collateral by the Secured
Party and is otherwise in form and substance reasonably acceptable to the
Secured Party; provided, however, that no such agreement need be obtained with
respect to any one location wherein the value of the Collateral as to which such
agreement has not been obtained aggregates less than $200,000 at any one time.

 

(k)          Each Debtor agrees from time to time to deliver to the Secured
Party such evidence of the existence, identity, and location of its Collateral
and of its availability as collateral security pursuant hereto (including,
without limitation, schedules describing all Receivables created or acquired by
such Debtor, copies of customer invoices or the equivalent, and original
shipping or delivery receipts for all merchandise and other goods sold or leased
or services rendered, together with such Debtor’s warranty of the genuineness
thereof, and reports stating the book value of Inventory and Equipment by major
category and location), in each case as the Secured Party may reasonably
request. The Secured Party shall have the right to verify all or any part of the
Collateral in any manner, and through any medium, which the Secured Party
considers appropriate (including, without limitation, the verification of
Collateral by use of a fictitious name), and each Debtor agrees to furnish all
assistance and information, and perform any acts, which the Secured Party may
reasonably require in connection therewith.

 

(l)          Each Debtor shall comply in all material respects with the terms
and conditions of all leases, easements, right-of-way agreements, and other
similar agreements binding upon such Debtor or affecting the Collateral or any
part thereof.

 

-6-

 



 

(m)          Schedule C attached hereto contains a true, complete, and current
listing of all patents, trademarks, tradestyles, copyrights, and other
intellectual property rights (including all registrations and applications
therefor) owned by the Debtors as of the date hereof that are registered with
any governmental authority. The Debtors shall promptly notify the Secured Party
in writing of any additional intellectual property rights acquired or arising
after the date hereof, and shall submit to the Secured Party a supplement to
Schedule C to reflect such additional rights (provided any Debtor’s failure to
do so shall not impair the Secured Party’s security interest therein). Each
Debtor owns or possesses rights to use all franchises, licenses, patents,
trademarks, trade names, tradestyles, copyrights, and rights with respect to the
foregoing which are required to conduct its business. No event has occurred
which permits, or after notice or lapse of time or both would permit, the
revocation or termination of any such rights, and the Debtors are not liable to
any person for infringement under applicable law with respect to any such rights
as a result of its business operations.

 

(n)          Schedule F attached hereto contains a true, complete and current
listing of all Commercial Tort Claims held by the Debtors as of the date hereof,
each described by reference to the specific incident giving rise to the claim.
Each Debtor agrees to execute and deliver to the Secured Party a supplement to
this Agreement in the form attached hereto as Schedule G, or in such other form
acceptable to the Secured Party, promptly upon becoming aware of any other
Commercial Tort Claim held or maintained by such Debtor arising after the date
hereof (provided such Debtor’s failure to do so shall not impair the Secured
Party’s security interest therein).

 

(o)          Each Debtor agrees to execute and deliver to the Secured Party such
further agreements, assignments, instruments, and documents and to do all such
other things as the Secured Party may reasonably deem necessary or appropriate
to assure the Secured Party its lien and security interest hereunder, including,
without limitation, (i) such financing statements, and amendments thereof or
supplements thereto, and such other instruments and documents as the Secured
Party may from time to time reasonably require in order to comply with the UCC
and any other applicable law, (ii) such agreements with respect to patents,
trademarks, copyrights, and similar intellectual property rights as the Secured
Party may from time to time reasonably require to comply with the filing
requirements of the United States Patent and Trademark Office and the United
States Copyright Office, and (iii) such control agreements with respect to all
Deposit Accounts, Investment Property, Letter-of-Credit Rights, and electronic
Chattel Paper, and to cause the relevant depository institutions, financial
intermediaries, and issuers to execute and deliver such control agreements, as
the Secured Party may from time to time reasonably require. Each Debtor hereby
agrees that a carbon, photographic, or other reproduction of this Agreement or
any such financing statement is sufficient for filing as a financing statement
by the Secured Party without notice thereof to such Debtor wherever the Secured
Party in its sole discretion desires to file the same. Each Debtor hereby
authorizes the Secured Party to file any and all financing statements covering
the Collateral or any part thereof as the Secured Party may require, including
financing statements describing the Collateral as “all assets” or “all personal
property” or words of like meaning. The Secured Party may order lien searches
from time to time against each Debtor and the Collateral, and the Debtor shall
promptly reimburse the Secured Party for all reasonable costs and expenses
incurred in connection with such lien searches. In the event for any reason the
law of any jurisdiction other than Illinois becomes or is applicable to the
Collateral or any part thereof, or to any of the Secured Obligations, each
Debtor agrees to execute and deliver all such instruments and documents and to
do all such other things as the Secured Party in its sole discretion deems
necessary or appropriate to preserve, protect, and enforce the lien and security
interest of the Secured Party under the law of such other jurisdiction. Each
Debtor agrees to mark its books and records to reflect the lien and security
interest of the Secured Party in the Collateral.

 

-7-

 

 

 (p)          On failure of any Debtor to perform any of the material covenants
and agreements herein contained, the Secured Party may, at its option, perform
the same and in so doing may expend such sums as the Secured Party may
reasonably deem advisable in the performance thereof, including, without
limitation, the payment of any insurance premiums, the payment of any taxes,
liens, and encumbrances, expenditures made in defending against any adverse
claims, and all other expenditures which the Secured Party may be compelled to
make by operation of law or which the Secured Party may make by agreement or
otherwise for the protection of the security hereof. All such sums and amounts
so expended shall be repayable by the relevant Debtor immediately without notice
or demand, shall constitute additional Secured Obligations secured hereunder and
shall bear interest from the date said amounts are expended at the rate per
annum determined in accordance with Section 2.9(e) of the Credit Agreement (such
rate per annum as so determined being hereinafter referred to as the “Default
Rate”). No such performance of any covenant or agreement by the Secured Party on
behalf of any Debtor, and no such advancement or expenditure therefor, shall
relieve the Debtor of any default under the terms of this Agreement or in any
way obligate the Secured Party to take any further or future action with respect
thereto. The Secured Party, in making any payment hereby authorized, may do so
according to any bill, statement, or estimate procured from the appropriate
public office or holder of the claim to be discharged without inquiry into the
accuracy of such bill, statement, or estimate or into the validity of any tax
assessment, sale, forfeiture, tax lien, or title or claim. The Secured Party, in
performing any act hereunder, shall be the sole judge of whether any Debtor is
required to perform same under the terms of this Agreement. The Secured Party is
hereby authorized to charge any account of the relevant Debtor maintained with
the Secured Party for the amount of such sums and amounts so expended.

 

Section 4.          Special Provisions Re: Receivables. (a) As of the time any
Receivable owned by a Debtor becomes subject to the security interest provided
for hereby, and at all times thereafter, such Debtor shall be deemed to have
warranted as to each and all of such Receivables that all warranties of such
Debtor set forth in this Agreement are true and correct with respect to each
such Receivable; that each Receivable and all papers and documents relating
thereto are genuine and in all respects what they purport to be; that no surety
bond was required or given in connection with such Receivable or the contracts
or purchase orders out of which the same arose; that the amount of the
Receivable represented as owing is the correct amount actually and
unconditionally owing, except for normal cash discounts on normal trade terms in
the ordinary course of business; and that the amount of such Receivable
represented as owing is not disputed and is not subject to any set-offs,
credits, deductions, or countercharges other than those arising in the ordinary
course of such Debtor’s business which are disclosed to the Secured Party in
writing promptly upon such Debtor becoming aware thereof. Without limiting the
foregoing, if any Receivable arises out of a contract with the United States of
America, or any state or political subdivision thereof, or any department,
agency, or instrumentality of any of the foregoing, each Debtor agrees to notify
the Secured Party and, at the Secured Party’s request, execute whatever
instruments and documents are required by the Secured Party in order that such
Receivable shall be assigned to the Secured Party and that proper notice of such
assignment shall be given under the federal Assignment of Claims Act (or any
successor statute) or any similar state or local statute, as the case may be.

 

-8-

 

  

(b)          Unless and until an Event of Default exists, any merchandise or
other goods which are returned by a customer or account debtor or otherwise
recovered may be resold by a Debtor in the ordinary course of its business as
presently conducted in accordance with Section 6(b) hereof; and, during the
existence of any Event of Default, such merchandise and other goods shall be set
aside at the request of the Secured Party and held by the relevant Debtor as
trustee for the Secured Party and shall remain part of the Secured Party’s
Collateral. Unless and until an Event of Default exists, the Debtors may settle
and adjust disputes and claims with its customers and account debtors, handle
returns and recoveries, and grant discounts, credits, and allowances in the
ordinary course of its business as presently conducted for amounts and on terms
which the relevant Debtor in good faith considers advisable; and, during the
existence of any Event of Default, at the Secured Party’s request, the Debtors
shall notify the Secured Party promptly of all returns and recoveries and, on
the Secured Party’s request, deliver any such merchandise or other goods to the
Secured Party. During the existence of any Event of Default, at the Secured
Party’s request, the Debtor shall also notify the Secured Party promptly of all
disputes and claims and settle or adjust them at no expense to the Secured
Party, but no discount, credit, or allowance other than on normal trade terms in
the ordinary course of business as presently conducted shall be granted to any
customer or account debtor and no returns of merchandise or other goods shall be
accepted by any Debtor without the Secured Party’s consent. The Secured Party
may, at all times during the existence of any Event of Default, settle or adjust
disputes and claims directly with customers or account debtors for amounts and
upon terms which the Secured Party considers reasonably advisable.

 

(c)          Reserved.

 

Section 5.          Collection of Receivables. (a) Except as otherwise provided
in this Agreement, the Debtors shall make collection of all Receivables and may
use the same to carry on its business in accordance with sound business practice
and otherwise subject to the terms hereof.

 

(b)          Upon the occurrence and during the continuance of any Event of
Default, whether or not the Secured Party has exercised any or all of its rights
under other provisions of this Section 5, in the event the Secured Party
requests any applicable Debtor to do so:

 

(i)          all Instruments and Chattel Paper at any time constituting part of
the Receivables or any other Collateral (including any postdated checks) shall,
upon receipt by such Debtor, be immediately endorsed to and deposited with the
Secured Party; and/or

 

(ii)         such Debtor shall instruct all customers and account debtors to
remit all payments in respect of Receivables or any other Collateral to a
lockbox or lockboxes under the sole custody and control of the Secured Party and
which are maintained at post office(s) in Chicago, Illinois selected by the
Secured Party.

 

-9-

 

  

(c)          Upon the occurrence and during the continuance of any Event of
Default, whether or not the Secured Party has exercised any or all of its rights
under other provisions of this Section 5, the Secured Party or its designee may
notify the Debtors’ customers and account debtors at any time that Receivables
or any other Collateral have been assigned to the Secured Party or of the
Secured Party’s security interest therein, and either in its own name, or the
relevant Debtor’s name, or both, demand, collect (including, without limitation,
through a lockbox analogous to that described in Section 5(b)(ii) hereof),
receive, receipt for, sue for, compound, and give acquittance for any or all
amounts due or to become due on Receivables or any other Collateral, and in the
Secured Party’s discretion file any claim or take any other action or proceeding
which the Secured Party may deem reasonably necessary or appropriate to protect
or realize upon the security interest of the Secured Party in the Receivables or
any other Collateral.

 

(d)          Any proceeds of Receivables or other Collateral transmitted to or
otherwise received by the Secured Party pursuant to any of the provisions of
Sections 5(b) or 5(c) hereof may be handled and administered by the Secured
Party in and through a remittance account at the Secured Party, and the Debtors
acknowledge that the maintenance of such remittance account by the Secured Party
is solely for the Secured Party’s convenience and that the Debtors do not have
any right, title, or interest in such remittance account. The Secured Party may,
after the occurrence and during the continuation of any Event of Default, apply
all or any part of any proceeds of Receivables or other Collateral received by
it from any source to the payment of the Secured Obligations (whether or not
then due and payable), such applications to be made in such amounts, in such
manner and order and at such intervals as the Secured Party may from time to
time in its discretion determine, but not less often than once each week. The
Secured Party need not apply or give credit for any item included in proceeds of
Receivables or other Collateral until the Secured Party has received final
payment therefor at its office in cash or final solvent credits current in
Chicago, Illinois, acceptable to the Secured Party as such. However, if the
Secured Party does give credit for any item prior to receiving final payment
therefor and the Secured Party fails to receive such final payment or an item is
charged back to the Secured Party for any reason, the Secured Party may at its
election in either instance charge the amount of such item back against the
remittance account or any account of the relevant Debtor maintained with the
Secured Party, together with interest thereon at the Default Rate. Concurrently
with each transmission of any proceeds of Receivables or other Collateral to the
remittance account, each Debtor shall furnish the Secured Party with a report in
such form as the Secured Party shall reasonably require identifying the
particular Receivable or other Collateral from which the same arises or relates.
Unless and until an Event of Default exists, the Secured Party will release
proceeds of Collateral which the Secured Party has not applied to the Secured
Obligations as provided above from the remittance account from time to time
promptly after receipt thereof. The Secured Party shall have no liability or
responsibility to any Debtor for accepting any check, draft or other order for
payment of money bearing the legend “payment in full” or words of similar import
or any other restrictive legend or endorsement whatsoever or be responsible for
determining the correctness of any remittance.

 



Section 6.          Special Provisions Re: Inventory and Equipment.
(a) Reserved.

 

(b)          Reserved.

 

-10-

 

  

(c)          Reserved.

 

(d)          Each Debtor warrants and agrees that no Inventory owned by it is or
will be consigned to any other person without the Secured Party’s prior written
consent.

 

(e)          Upon the Secured Party’s request, each Debtor shall at its own cost
and expense cause the lien of the Secured Party in and to any portion of the
Collateral subject to a certificate of title law to be duly noted on such
certificate of title or to be otherwise filed in such manner as is prescribed by
law in order to perfect such lien and shall cause all such certificates of title
and evidences of lien to be deposited with the Secured Party.

 

(f)          Except for Equipment from time to time located on the real estate
described on Schedule D attached hereto and as otherwise disclosed to the
Secured Party in writing, none of the Equipment is or will be attached to real
estate in such a manner that the same may become a fixture.

 

(g)          If any of the Inventory is at any time evidenced by a document of
title, such document shall be promptly delivered by the relevant Debtor to the
Secured Party except to the extent the Secured Party specifically requests such
Debtor not to do so with respect to any such document.

 

Section 7.          Special Provisions Re: Investment Property and Deposits.
(a) Unless and until an Event of Default has occurred and is continuing and
thereafter until notified to the contrary by the Secured Party pursuant to
Section 9(d) hereof:

 

(i)          the Debtors shall be entitled to exercise all voting and/or
consensual powers pertaining to the Investment Property or any part thereof, for
all purposes not inconsistent with the terms of this Agreement or any other
document evidencing or otherwise relating to any Secured Obligations; and

 

(ii)         the Debtors shall be entitled to receive and retain all cash
dividends paid upon or in respect of the Investment Property.

 

(b)          All Investment Property (including all securities, certificated or
uncertificated, securities accounts, and commodity accounts) of the Debtors on
the date hereof is listed and identified on Schedule E attached hereto and made
a part hereof. Each Debtor shall promptly notify the Secured Party of any other
Investment Property acquired or maintained by such Debtor after the date hereof,
and shall submit to the Secured Party a supplement to Schedule E to reflect such
additional rights (provided such Debtor’s failure to do so shall not impair the
Secured Party’s security interest therein). Certificates for all certificated
securities now or at any time constituting Investment Property shall be promptly
delivered by the Debtors to the Secured Party duly endorsed in blank for
transfer or accompanied by an appropriate assignment or assignments or an
appropriate undated stock power or powers, in every case sufficient to transfer
title thereto, including, without limitation, all stock received in respect of a
stock dividend or resulting from a split-up, revision, or reclassification of
the Investment Property or any part thereof or received in addition to, in
substitution of, or in exchange for the Investment Property or any part thereof
as a result of a merger, consolidation, or otherwise. With respect to any
uncertificated securities or any Investment Property held by a securities
intermediary, commodity intermediary, or other financial intermediary of any
kind, at the Secured Party’s request, the Debtors shall execute and deliver, and
shall cause any such issuer or intermediary to execute and deliver, an agreement
among the relevant Debtor, the Secured Party, and such issuer or intermediary in
form and substance reasonably satisfactory to the Secured Party which provides,
among other things, for the intermediary’s agreement that it shall comply with
entitlement orders, and apply any value distributed on account of any such
Investment Property, as directed by the Secured Party without further consent by
any Debtor. The Secured Party may at any time, after the occurrence and during
the continuance of an Event of Default, cause to be transferred into its name or
the name of its nominee or nominees all or any part of the Investment Property
hereunder.

 

-11-

 



 

(c)          Reserved.

 

(d)          The Debtors represent that on the date of this Agreement, none of
the Investment Property consists of margin stock (as such term is defined in
Regulation U of the Board of Governors of the Federal Reserve System) except to
the extent the Debtors have delivered to the Secured Party a duly executed and
completed Form U-1 with respect to such stock. If at any time the Investment
Property or any part thereof consists of margin stock, the Debtors shall
promptly so notify the Secured Party and deliver to the Secured Party a duly
executed and completed Form U-1 and such other instruments and documents
reasonably requested by the Secured Party in form and substance reasonably
satisfactory to the Secured Party.

 

(e)          Notwithstanding anything to the contrary contained herein, in the
event any Investment Property is subject to the terms of a separate security
agreement in favor of the Secured Party, the terms of such separate security
agreement shall govern and control unless otherwise agreed to in writing by the
Secured Party.

 

(f)          All Deposit Accounts of the Debtors on the date hereof are listed
and identified (by account number and depository institution) on Schedule E
attached hereto and made a part hereof. Each Debtor shall promptly notify the
Secured Party of any other Deposit Account opened or maintained by such Debtor
after the date hereof, and shall submit to the Secured Party a supplement to
Schedule E to reflect such additional accounts (provided such Debtor’s failure
to do so shall not impair the Secured Party’s security interest therein). With
respect to any Deposit Account maintained by a depository institution other than
the Secured Party, and as a condition to the establishment and maintenance of
any such Deposit Account except as otherwise agreed to in writing by the Secured
Party, such Debtor, the depository institution, and the Secured Party shall
execute and deliver an account control agreement in form and substance
reasonably satisfactory to the Secured Party which provides, among other things,
for the depository institution’s agreement that it will comply with instructions
originated by the Secured Party directing the disposition of the funds in the
Deposit Account without further consent by such Debtor.

 

-12-

 

  

Section 8.          Power of Attorney. In addition to any other powers of
attorney contained herein, each Debtor hereby appoints the Secured Party, its
nominee, and any other person whom the Secured Party may designate, as such
Debtor’s attorney-in-fact, with full power and authority upon the occurrence and
during the continuation of any Event of Default to sign such Debtor’s name on
verifications of Receivables and other Collateral; to send requests for
verification of Collateral to such Debtor’s customers, account debtors, and
other obligors; to endorse such Debtor’s name on any checks, notes, acceptances,
money orders, drafts, and any other forms of payment or security that may come
into the Secured Party’s possession or on any assignments, stock powers, or
other instruments of transfer relating to the Collateral or any part thereof; to
sign such Debtor’s name on any invoice or bill of lading relating to any
Collateral, on claims to enforce collection of any Collateral, on notices to and
drafts against customers and account debtors and other obligors, on schedules
and assignments of Collateral, on notices of assignment and on public records;
to notify the post office authorities to change the address for delivery of such
Debtor’s mail to an address designated by the Secured Party; to receive, open
and dispose of all mail addressed to such Debtor; and to do all things necessary
to carry out this Agreement. Each Debtor hereby ratifies and approves all acts
of any such attorney and agrees that neither the Secured Party nor any such
attorney will be liable for any acts or omissions or for any error of judgment
or mistake of fact or law other than such person’s gross negligence or willful
misconduct. The Secured Party may file one or more financing statements
disclosing its security interest in any or all of the Collateral without the
relevant Debtor’s signature appearing thereon. Each Debtor also hereby grants
the Secured Party a power of attorney to execute any such financing statements,
or amendments and supplements to financing statements, on behalf of such Debtor
without notice thereof to such Debtor. The foregoing powers of attorney, being
coupled with an interest, are irrevocable until the Secured Obligations have
been fully paid and satisfied and all agreements of the Secured Party to extend
credit to or for the account of the Borrower have expired or otherwise have been
terminated.

 

Section 9.          Defaults and Remedies. (a)  The occurrence of any event or
the existence of any condition specified as an “Event of Default” under the
Credit Agreement shall constitute an “Event of Default” hereunder.

 

(b)          Upon the occurrence and during the continuation of any Event of
Default, the Secured Party shall have, in addition to all rights provided herein
or by law, the rights and remedies of a secured party under the UCC (regardless
of whether the UCC is the law of the jurisdiction where the rights or remedies
are asserted and regardless of whether the UCC applies to the affected
Collateral), and further the Secured Party may, without demand and without
advertisement, notice, hearing, or process of law, all of which the Debtors
hereby waive, at any time or times, sell and deliver all or any part of the
Collateral (and any other property of the Debtors attached thereto or found
therein) held by or for it at public or private sale, for cash, upon credit, or
otherwise, at such prices and upon such terms as the Secured Party deems
advisable, in its sole discretion. In addition to all other sums due the Secured
Party hereunder, the Debtors shall pay the Secured Party all costs and expenses
incurred by the Secured Party, including attorneys’ fees and court costs, in
obtaining, liquidating or enforcing payment of Collateral or the Secured
Obligations or in the prosecution or defense of any action or proceeding by or
against the Secured Party or any Debtor concerning any matter arising out of or
connected with this Agreement or the Collateral or the Secured Obligations,
including, without limitation, any of the foregoing arising in, arising under or
related to a case under the United States Bankruptcy Code (or any successor
statute). Any requirement of reasonable notice shall be met if such notice is
personally served on or mailed, postage prepaid, to each Debtor in accordance
with Section 12(b) hereof at least 10 days before the time of sale or other
event giving rise to the requirement of such notice; provided however, no
notification need be given to any Debtor if such Debtor has signed, after an
Event of Default has occurred, a statement renouncing any right to notification
of sale or other intended disposition. The Secured Party shall not be obligated
to make any sale or other disposition of the Collateral regardless of notice
having been given. The Secured Party may be the purchaser at any such sale. Each
Debtor hereby waives all of its rights of redemption from any such sale. The
Secured Party may postpone or cause the postponement of the sale of all or any
portion of the Collateral by announcement at the time and place of such sale,
and such sale may, without further notice, be made at the time and place to
which the sale was postponed or the Secured Party may further postpone such sale
by announcement made at such time and place. The Secured Party has no obligation
to prepare the Collateral for sale. The Secured Party may sell or otherwise
dispose of the Collateral without giving any warranties as to the Collateral or
any part thereof, including disclaimers of any warranties of title or the like,
and each Debtor acknowledges and agrees that the absence of such warranties
shall not render the disposition commercially unreasonable.

 

-13-

 



 

(c)          Without in any way limiting the foregoing, upon the occurrence and
during the continuation of any Event of Default, the Secured Party shall have
the right, in addition to all other rights provided herein or by law, to take
physical possession of any and all of the Collateral and anything found therein,
the right for that purpose to enter without legal process any premises where the
Collateral may be found (provided such entry be done lawfully), and the right to
maintain such possession on the relevant Debtor’s premises (each Debtor hereby
agreeing to lease such premises without cost or expense to the Secured Party or
its designee if the Secured Party so requests) or to remove the Collateral or
any part thereof to such other places as the Secured Party may desire. Upon the
occurrence and during the continuation of any Event of Default, the Secured
Party shall have the right to exercise any and all rights with respect to all
Deposit Accounts of each Debtor including, without limitation, the right to
direct the disposition of the funds in each Deposit Account and to collect,
withdraw, and receive all amounts due or to become due or payable under each
such Deposit Account. Upon the occurrence and during the continuation of any
Event of Default, each Debtor shall, upon the Secured Party’s demand, promptly
assemble the Collateral and make it available to the Secured Party at a place
designated by the Secured Party. If the Secured Party exercises its right to
take possession of the Collateral, the relevant Debtor shall also at its expense
perform any and all other steps requested by the Secured Party to preserve and
protect the security interest hereby granted in the Collateral, such as placing
and maintaining signs indicating the security interest of the Secured Party,
appointing overseers for the Collateral, and maintaining Collateral records.

 

-14-

 

 

(d)          Without in any way limiting the foregoing, upon the occurrence and
during the continuation of any Event of Default, all rights of each Debtor to
exercise the voting and/or consensual powers which it is entitled to exercise
pursuant to Section 7(a)(i) hereof and/or to receive and retain the
distributions which it is entitled to receive and retain pursuant to
Section 7(a)(ii) hereof, shall, at the option of the Secured Party, cease and
thereupon become vested in the Secured Party, which, in addition to all other
rights provided herein or by law, shall then be entitled solely and exclusively
to exercise all voting and other consensual powers pertaining to the Investment
Property (including, without limitation, the right to deliver notice of control
with respect to any Investment Property held in a securities account or
commodity account and deliver all entitlement orders with respect thereto)
and/or to receive and retain the distributions which any Debtor would otherwise
have been authorized to retain pursuant to Section 7(a)(ii) hereof and shall
then be entitled solely and exclusively to exercise any and all rights of
conversion, exchange, or subscription or any other rights, privileges, or
options pertaining to any Investment Property as if the Secured Party were the
absolute owner thereof. Without limiting the foregoing, the Secured Party shall
have the right to exchange, at its discretion, any and all of the Investment
Property upon the merger, consolidation, reorganization, recapitalization, or
other readjustment of the respective issuer thereof or upon the exercise by or
on behalf of any such issuer or the Secured Party of any right, privilege, or
option pertaining to any Investment Property and, in connection therewith, to
deposit and deliver any and all of the Investment Property with any committee,
depositary, transfer agent, registrar, or other designated agency upon such
terms and conditions as the Secured Party may determine. In the event the
Secured Party in good faith believes any of the Collateral constitutes
restricted securities within the meaning of any applicable securities laws, any
disposition thereof in compliance with such laws shall not render the
disposition commercially unreasonable.

 

(e)          Without in any way limiting the foregoing, each Debtor hereby
grants to the Secured Party a royalty-free irrevocable license and right to use
all of such Debtor’s patents, patent applications, patent licenses, trademarks,
trademark registrations, trademark licenses, trade names, trade styles,
copyrights, copyright applications, copyright licenses, and similar intangibles
in connection with any foreclosure or other realization by the Secured Party on
all or any part of the Collateral upon the occurrence and during the continuance
of an Event of Default. The license and right granted the Secured Party hereby
shall be without any royalty or fee or charge whatsoever.

 

(f)          The powers conferred upon the Secured Party hereunder are solely to
protect its interest in the Collateral and shall not impose on it any duty to
exercise such powers. The Secured Party shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession or control if such Collateral is accorded treatment substantially
equivalent to that which the Secured Party accords its own property, consisting
of similar type assets, it being understood, however, that the Secured Party
shall have no responsibility for ascertaining or taking any action with respect
to calls, conversions, exchanges, maturities, tenders, or other matters relating
to any such Collateral, whether or not the Secured Party has or is deemed to
have knowledge of such matters. This Agreement constitutes an assignment of
rights only and not an assignment of any duties or obligations of the Debtors,
or any of them, in any way related to the Collateral, and the Secured Party
shall have no duty or obligation to discharge any such duty or obligation. The
Secured Party shall have no responsibility for taking any necessary steps to
preserve rights against any parties with respect to any Collateral or initiating
any action to protect the Collateral against the possibility of a decline in
market value. Neither the Secured Party nor any party acting as attorney for the
Secured Party shall be liable for any acts or omissions or for any error of
judgment or mistake of fact or law other than their gross negligence or willful
misconduct.

 

-15-

 

 

(g)          Failure by the Secured Party to exercise any right, remedy, or
option under this Agreement or any other agreement between the Debtors, or any
of them, and the Secured Party or provided by law, or delay by the Secured Party
in exercising the same, shall not operate as a waiver; and no waiver by the
Secured Party shall be effective unless it is in writing and then only to the
extent specifically stated. The rights and remedies of the Secured Party under
this Agreement shall be cumulative and not exclusive of any other right or
remedy which the Secured Party may have. For purposes of this Agreement, an
Event of Default shall be construed as continuing after its occurrence until
waived in writing by the Secured Party.

 

Section 10.         Application of Proceeds. The proceeds and avails of the
Collateral at any time received by the Secured Party after the occurrence and
during the continuation of any Event of Default shall, when received by the
Secured Party in cash or its equivalent, be applied by the Secured Party as
follows:

 

(i)          first, to the payment and satisfaction of all sums paid and costs
and expenses incurred by the Secured Party hereunder or otherwise in connection
herewith, including such monies paid or incurred in connection with protecting,
preserving or realizing upon the Collateral or enforcing any of the terms
hereof, including attorneys’ fees and court costs, together with any interest
thereon (but without preference or priority of principal over interest or of
interest over principal), to the extent the Secured Party is not reimbursed
therefor by the Debtors; and

 

(ii)         second, to the payment and satisfaction of the remaining Secured
Obligations, whether or not then due (in whatever order the Secured Party
elects), both for interest and principal.

 

The Debtors shall remain liable to the Secured Party for any deficiency. Any
surplus remaining after the full payment and satisfaction of the foregoing shall
be returned to the Debtors or to whomsoever the Secured Party reasonably
determines is lawfully entitled thereto.

 

Section 11.         Continuing Agreement. This Agreement shall be a continuing
agreement in every respect and shall remain in full force and effect until all
of the Secured Obligations, both for principal and interest, have been fully
paid and satisfied and all agreements of the Secured Party to extend credit to
or for the account of the Borrower have expired or otherwise have been
terminated. Upon such termination of this Agreement, the Secured Party shall,
upon the request and at the expense of the Debtors, forthwith release its
security interest hereunder.

 

Section 12.         Miscellaneous. (a) This Agreement cannot be changed or
terminated orally. All of the rights, privileges, remedies, and options given to
the Secured Party hereunder shall inure to the benefit of its successors and
assigns, and all the terms, conditions, covenants, agreements, representations,
and warranties of and in this Agreement shall bind the Debtors and their legal
representatives, successors and assigns, provided that no Debtor may assign its
rights or delegate its duties hereunder without the Secured Party’s prior
written consent.

 

(b)          All notices and other communications provided for herein shall be
effectuated (a) in the case of notices to Secured Party, in the manner provided
for in the Credit Agreement, and (b) in the case of notices to any Debtor, in
the manner provided for in the Credit Agreement. Each Debtor appoints the
Borrower such Debtor’s agent, and the Borrower shall act as agent for each other
Debtor, for receipt of notices and other communications pursuant to the Loan
Documents.

 

-16-

 

 

(c)          In the event and to the extent that any provision hereof shall be
deemed to be invalid or unenforceable by reason of the operation of any law or
by reason of the interpretation placed thereon by any court, this Agreement
shall to such extent be construed as not containing such provision, but only as
to such locations where such law or interpretation is operative, and the
invalidity or unenforceability of such provision shall not affect the validity
of any remaining provisions hereof, and any and all other provisions hereof
which are otherwise lawful and valid shall remain in full force and effect.
Without limiting the generality of the foregoing, in the event that this
Agreement shall be deemed to be invalid or otherwise unenforceable with respect
to any Debtor, such invalidity or unenforceability shall not affect the validity
of this Agreement with respect to the other Debtors.

 

(d)          The lien and security interest herein created and provided for
stand as direct and primary security for the Secured Obligations. No application
of any sums received by the Secured Party in respect of the Collateral or any
disposition thereof to the reduction of the Secured Obligations or any part
thereof shall in any manner entitle any Debtor to any right, title or interest
in or to the Secured Obligations or any collateral or security therefor, whether
by subrogation or otherwise, unless and until all Secured Obligations have been
fully paid and satisfied and all agreements of the Secured Party to extend
credit to or for the account of each Debtor have expired or otherwise have been
terminated. Each Debtor acknowledges that the lien and security interest hereby
created and provided are absolute and unconditional and shall not in any manner
be affected or impaired by any acts of omissions whatsoever of the Secured Party
or any other holder of any Secured Obligations, and without limiting the
generality of the foregoing, the lien and security interest hereof shall not be
impaired by any acceptance by the Secured Party or any other holder of any
Secured Obligations of any other security for or guarantors upon any of the
Secured Obligations or by any failure, neglect or omission on the part of the
Secured Party or any other holder of any Secured Obligations to realize upon or
protect any of the Secured Obligations or any collateral or security therefor.
The lien and security interest hereof shall not in any manner be impaired or
affected by (and the Secured Party, without notice to anyone, is hereby
authorized to make from time to time) any sale, pledge, surrender, compromise,
settlement, release, renewal, extension, indulgence, alteration, substitution,
exchange, change in, modification or disposition of any of the Secured
Obligations or of any collateral or security therefor, or of any guaranty
thereof, or of any instrument or agreement setting forth the terms and
conditions pertaining to any of the foregoing. The Secured Party may at its
discretion at any time grant credit to any Debtor without notice to the other
Debtors in such amounts and on such terms as the Secured Party may elect (all of
such to constitute additional Secured Obligations hereby secured) without in any
manner impairing the lien and security interest created and provided for herein.
In order to realize hereon and to exercise the rights granted the Secured Party
hereunder and under applicable law, there shall be no obligation on the part of
the Secured Party or any other holder of any Secured Obligations at any time to
first resort for payment to any one or more Debtors or to any guaranty of the
Secured Obligations or any portion thereof or to resort to any other collateral,
security, property, liens or any other rights or remedies whatsoever, and the
Secured Party shall have the right to enforce this Agreement against any Debtor
or any of its Collateral irrespective of whether or not other proceedings or
steps seeking resort to or realization upon or from any of the foregoing are
pending.

 

-17-

 

 

(e)          In the event the Secured Party shall at any time in its discretion
permit a substitution of Debtors hereunder or a party shall wish to become a
Debtor hereunder, such substituted or additional Debtor shall, upon executing an
agreement in the form attached hereto as Schedule H, become a party hereto and
be bound by all the terms and conditions hereof to the same extent as though
such Debtor had originally executed this Agreement and, in the case of a
substitution, in lieu of the Debtor being replaced. Any such agreement shall
contain information as to such Debtor necessary to update Schedule A, B, C, D,
E, and F hereto with respect to it. No such substitution shall be effective
absent the written consent of the Secured Party nor shall it in any manner
affect the obligations of the other Debtors hereunder.

 

(f)          This Agreement shall be deemed to have been made in the State of
Illinois and shall be governed by, and construed in accordance with, the laws of
the State of Illinois. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning of any
provision hereof.

 

(g)          This Agreement may be executed in any number of counterparts and by
different parties hereto on separate counterpart signature pages, each
constituting an original, but all together one and the same instrument. Each
Debtor acknowledges that this Agreement is and shall be effective upon its
execution and delivery by such Debtor to the Secured Party, and it shall not be
necessary for the Secured Party to execute this Agreement or any other
acceptance hereof or otherwise to signify or express its acceptance hereof.

 

(h)          Each Debtor hereby submits to the non-exclusive jurisdiction of the
United States District Court for the Northern District of Illinois and of any
Illinois state court sitting in the City of Chicago for purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby. Each Debtor irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
form. The Debtors and the Secured Party each hereby irrevocably waives any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

 

[Signature Page to Follow]

 

-18-

 

 

In Witness Whereof, the Debtors have caused this Security Agreement to be duly
executed and delivered as of the date and year first above written.

  

  Pioneer Power Solutions, Inc.       By: /s/ Andrew Minkow     Name:   Andrew
Minkow     Title:   Chief Financial Officer

 

  Jefferson Electric, Inc.           By:   /s/ Andrew Minkow     Name:   Andrew
Minkow     Title:   Chief Financial Officer

 

  Pioneer Critical Power Inc.       By: /s/ Andrew Minkow     Name:   Andrew
Minkow     Title:   Chief Financial Officer



 

[Signature Page to Security Agreement]

 



 

 

  

Accepted and agreed to in Chicago, Illinois as of the date and year first above
written.

 



  Bank of Montreal, acting through its Chicago Branch       By:   /s/ Larry
Allan Swiniarski     Name: Larry Alan Swiniarski     Title: Director

 



[Signature Page to Security Agreement]



 

 

 

 

Schedule A

 

Locations

 

Column 1 Column 2 Column 3       Name of Debtor  (and
State of Organization
and Organizational
Registration Number) Chief Executive Office
(and name of record
owner of such Location) Additional Places of
Business and Collateral
Locations (and name of
record owner of such
Locations)       Pioneer Power Solutions, Inc.
(Delaware; 4757949) 400 Kelby Street, 9th Floor
Fort Lee, NJ  07024 400 Kelby Street, 9th Floor, Fort Lee, New Jersey 07024    
  Jefferson Electric, Inc.
 (Delaware; 4818480) 9650 S. Franklin Drive
Franklin, WI  53132-8847 1011 West 46th Avenue, Denver, Colorado 80211      
3145 N.W. 38th Street, Miami, Florida 33142           790-B Great Southwest
Parkway, Atlanta, Georgia 30336           159 Plantation Road, Harahan,
Louisiana 70123           7500 Intervale Avenue, Detroit, Michigan 48238        
  63-15 Traffic Avenue, Ridgewood, New York 11385           3501 Croton Avenue,
Cleveland, Ohio 44115           8180 Bourbon Street, Oklahoma City, Oklahoma
73128           1231 Ford Road, Bensalem, Pennsylvania 19020           4650
South Pinemont, Suite 125, Houston, Texas 77041           10501 South Jackson
Road, Suite Number 100, Pharr, Texas 78577           7828 South 200th Street,
Kent, Washington 98032           9650 South Franklin Drive, Franklin, Wisconsin
53132-8847           3601 Jurupa Street, Ontario, California 91761          
2071 Ringwood Avenue, San Jose, California 95131

 

 

 

 

    351 West Touhy Avenue, Suite 190, Des Plaines, Illinois 60018       Pioneer
Critical Power Inc.
(Delaware; 4906256) 9210 Wyoming Avenue North
Suite 250
Minneapolis, MN  55445 9210 Wyoming Avenue North, Suite 250, Minneapolis,
Minnesota 55445

 

 

 

 

Schedule B

 

Other Names

 

A.Prior Legal Names

 

Power Systems Solutions, Inc.

 

Pioneer Sales USA Inc.

 

Pioneer Wind Energy Services, Inc.

 

JEI Acquisition Corp.

 

Sierra Concepts, Inc.

 

B.Trade Names

 

None.

 

 

 

 

Schedule C

 

Intellectual Property Rights

 

A.           Trademarks

 

Debtor Marks Reg. No. Reg. Date         Jefferson Electric, Inc. Jefferson
Electric 4124485 April 10, 2012 Jefferson Electric, Inc. Jefferson 4124484 April
10, 2012 Jefferson Electric, Inc. Solartran Tanning Bed Transformers 3095087 May
23, 2006         Jefferson Electric, Inc. Jefferson Electric 2179377 August 4,
1998 Pioneer Power Solutions, Inc. Pioneer 4076679 December 27, 2011 Pioneer
Power Solutions, Inc. P T 4022410 September 6, 2011 Pioneer Power Solutions,
Inc. P T Transformateurs LTEE Pioneer Transformers LTD 3988192 July 5, 2011

 

B.           Patents

 

None.

 

C.           Copyrights

 

None.

 

 

 

 

Schedule D

 

Real Estate legal descriptions

 

None.

 

 

 

 

Schedule E

 

Investment Property and Deposits

 

A.           Investment Property

 

Debtor  Name of Subsidiary
Issuer  Type of
Organization
(e.g., corporation,
partnership,
limited liability
company)  Jurisdiction of
Organization  No. (and
type) of
Issued
Shares/units   Certificate 
No. (if any)  Percentage
of Issuer’s
Equity
Interests  Pioneer Power Solutions, Inc.  Jefferson Electric, Inc.  Corporation 
Delaware   2,295 common shares   No. 2   100% Pioneer Power Solutions, Inc. 
Pioneer Critical Power Inc.  Corporation  Delaware   100 common shares   No.
002   100% Pioneer Power Solutions, Inc.  JE Mexican Holdings, Inc. 
Corporation  Delaware   1,000   No. 2   100% Jefferson Electric, Inc.  Nexus
Custom Magnetics, LLC  LLC  Texas   5,000 units   No. 3   100% Pioneer Power
Solutions, Inc.  Pioneer Electrogroup Canada Inc.  Corporation  Quebec, Canada 
 ____   ____   100%1

 



 

 

1 Pioneer Power Solutions, Inc. pledges 65% of the Voting Stock (as defined in
the Credit Agreement) of Pioneer Electrogroup Canada Inc. to the Secured Party.

 



 

 

 

B.           Deposits

 

Debtor   Type of Account and
Account Number (e.g.,
deposit account,
securities account or
commodity account)   Account
Number   Account
Title   Name and Address of
Institution Pioneer Power Solutions, Inc.   Checking     Pioneer Operating  
Bank of America
P.O. Box 25118
Tampa, FL 33622-5118 Pioneer Power Solutions, Inc.   Checking     Pioneer
Payroll   Bank of America
P.O. Box 25118
Tampa, FL 33622-5118 Pioneer Critical Power Inc.   Checking     PCPI Operating  
Bank of America
P.O. Box 25118
Tampa, FL 33622-5118 Pioneer Critical Power Inc.   Checking     PCPI
Payroll   Bank of America
P.O. Box 25118
Tampa, FL 33622-5118 Jefferson Electric, Inc.   Checking     Operating Account  
Johnson Bank
P.O. Box 547
Racine, WI 53401-0547 Jefferson Electric, Inc.   Checking     Incoming
International Wire Account   Johnson Bank
P.O. Box 547
Racine, WI 53401-0547

  

 

 

 

Schedule F

 

Commercial Tort Claims

 

None.

 

 

 

Schedule G

 

Supplement to Security Agreement

 

This Supplement to Security Agreement (the "Supplement") is dated as of this
_____ day of _____________, 20__, from _________________________, a(n)
_____________ corporation/limited liability company/partnership (the “Debtor”),
to Bank of Montreal, a Canadian chartered bank acting through its Chicago branch
(the “Secured Party”).

 

Preliminary Statements

 

A.           The Debtor and certain affiliates of the Debtor and the Secured
Party are parties to that certain Security Agreement dated as of June 28, 2013
(such Security Agreement, as the same may from time to time be amended, modified
or restated, being hereinafter referred to as the “Security Agreement”). All
capitalized terms used herein without definition shall have the same meanings
herein as such terms are defined in the Security Agreement.

 

B.           Pursuant to the Security Agreement, the Debtor granted to the
Secured Party, among other things, a continuing security interest in all
Commercial Tort Claims.

 

C.           The Debtor has acquired a Commercial Tort Claim, and executes and
delivers this Supplement to confirm and assure the Secured Party's security
interest therein.

 

Now, Therefore, in consideration of the benefits accruing to the Debtor, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.          In order to secure payment of the Secured Obligations, whether now
existing or hereafter arising, the Debtor does hereby grant to the Secured Party
a continuing lien on and security interest in the Commercial Tort Claim
described below:



     

 

2.          Schedule F (Commercial Tort Claims) to the Security Agreement is
hereby amended to include reference to the Commercial Tort Claim referred to in
Section 1 above. The Commercial Tort Claim described herein is in addition to,
and not in substitution or replacement for, the Commercial Tort Claims
heretofore described in and subject to the Security Agreement, and nothing
contained herein shall in any manner impair the priority of the liens and
security interests heretofore granted by the Debtor in favor of the Secured
Party under the Security Agreement.

 

 

 

 

3.          The Debtor agrees to execute and deliver such further instruments
and documents and do such further acts and things as the Secured Party may deem
necessary or proper to carry out more effectively the purposes of this
Supplement.

 

4.          No reference to this Supplement need be made in the Security
Agreement or in any other document or instrument making reference to the
Security Agreement, any reference to the Security Agreement in any of such items
to be deemed a reference to the Security Agreement as supplemented hereby. The
Debtor acknowledges that this Supplement shall be effective upon its execution
and delivery by the Debtor to the Secured Party, and it shall not be necessary
for the Secured Party to execute this Supplement or any other acceptance hereof
or otherwise to signify or express its acceptance hereof.

 

5.          This Agreement shall be governed by and construed in accordance with
the laws of the State of Illinois (without regard to principles of conflicts of
law).

 

 

[Insert Name of Debtor]

          By         Name       Title  

 

 

 

 

Schedule H

 

Assumption and Supplemental Security Agreement

 

This Agreement dated as of this _____ day of ______________, 20___ from [new
debtor], a __________ corporation/limited liability company/partnership (the
“New Debtor”), to Bank of Montreal, a Canadian chartered bank acting through its
Chicago branch (the “Secured Party”).

 

Witnesseth that:

 

Whereas, Pioneer Power Solutions, Inc. (the “Borrower”) and certain other
parties have executed and delivered to the Secured Party that certain Security
Agreement dated as of June 28, 2013 (such Security Agreement, as the same may
from time to time be modified or amended, including supplements thereto which
add additional parties as Debtors thereunder, being hereinafter referred to as
the “Security Agreement”), pursuant to which such parties (the “Existing
Debtors”) have granted to the Secured Party a lien on and security interest in
each such Existing Debtor’s Collateral (as such term is defined in the Security
Agreement) to secure the Secured Obligations (as such term is defined in the
Security Agreement); and

 

Whereas, the Borrower provides the New Debtor with substantial financial,
managerial, administrative, technical and other support and the New Debtor will
directly and substantially benefit from credit and other financial
accommodations extended and to be extended by the Secured Party to the Borrower;

 

Now, therefore, for value received, and in consideration of advances made or to
be made, or credit accommodations given or to be given, to the Borrower by the
Secured Party from time to time, the New Debtor hereby agrees as follows:

 

1.          The New Debtor acknowledges and agrees that it shall become a
“Debtor” party to the Security Agreement effective upon the date the New
Debtor’s execution of this Agreement and the delivery of this Agreement to the
Secured Party, and that upon such execution and delivery, all references in the
Security Agreement to the terms “Debtor” or “Debtors” shall be deemed to include
the New Debtor. Without limiting the generality of the foregoing, the New Debtor
hereby repeats and reaffirms all grants (including the grant of a lien and
security interest), covenants, agreements, representations and warranties
contained in the Security Agreement as amended hereby, each and all of which are
and shall remain applicable to the Collateral from time to time owned by the New
Debtor or in which the New Debtor from time to time has any rights. Without
limiting the foregoing, in order to secure payment of the Secured Obligations,
whether now existing or hereafter arising, the New Debtor does hereby grant to
the Secured Party, and hereby agrees that the Secured Party has and shall
continue to have a continuing lien on and security interest in, among other
things, all of the New Debtor’s Collateral (as such term is defined in the
Security Agreement), including, without limitation, all of the New Debtor’s
Accounts, Chattel Paper, Instruments, Documents, General Intangibles,
Letter-of-Credit Rights, Supporting Obligations, Deposit Accounts, Investment
Property, Inventory, Equipment, Fixtures, Commercial Tort Claims, and all
Proceeds thereof and all of the other Collateral described in the granting
clauses of the Security Agreement, each and all of such granting clauses being
incorporated herein by reference with the same force and effect as if set forth
in their entirety except that all references in such clauses to the Existing
Debtors or any of them shall be deemed to include references to the New Debtor.
Nothing contained herein shall in any manner impair the priority of the liens
and security interests heretofore granted in favor of the Secured Party under
the Security Agreement.

 

 

 

 



2.          Schedules A (Locations), Schedule B (Other Names), Schedule C
(Intellectual Property Rights), Schedule D (Real Estate), Schedule E (Investment
Property and Deposits), and Schedule F (Commercial Tort Claims) to the Security
Agreement shall be supplemented by the information stated below with respect to
the New Debtor:

 

Supplement to Schedule A

Name of Debtor (and
State of Organization
and Organizational
Registration Number)   Chief Executive Office (and
name of record owner of
such location)   Additional Places of
Business and Collateral
Locations (and name of
record owner of such
locations)                    

 

Supplement to Schedule B

 

Name of Debtor   Prior Legal Names and Trade Names of
Such Debtor      

 

Supplement to Schedule C

 

Intellectual Property Rights

   

 

 

 

 

Supplement to Schedule D

Real Estate Legal Descriptions    

 

Supplement to Schedule E

Investment Property and Deposits



   

 

Supplement to Schedule F

Commercial Tort claims



   

 

3.          The New Debtor hereby acknowledges and agrees that the Secured
Obligations are secured by all of the Collateral according to, and otherwise on
and subject to, the terms and conditions of the Security Agreement to the same
extent and with the same force and effect as if the New Debtor had originally
been one of the Existing Debtors under the Security Agreement and had originally
executed the same as such an Existing Debtor.

 

4.          All capitalized terms used in this Agreement without definition
shall have the same meaning herein as such terms have in the Security Agreement,
except that any reference to the term “Debtor” or “Debtors” and any provision of
the Security Agreement providing meaning to such term shall be deemed a
reference to the Existing Debtors and the New Debtor. Except as specifically
modified hereby, all of the terms and conditions of the Security Agreement shall
stand and remain unchanged and in full force and effect.

 

5.          The New Debtor agrees to execute and deliver such further
instruments and documents and do such further acts and things as the Secured
Party may reasonably deem necessary or proper to carry out more effectively the
purposes of this Agreement.

 

6.          No reference to this Agreement need be made in the Security
Agreement or in any other document or instrument making reference to the
Security Agreement, any reference to the Security Agreement in any of such to be
deemed a reference to the Security Agreement as modified hereby.

 

 

 

 

7.          This Agreement shall be governed by and construed in accordance with
the laws of the State of Illinois (without regard to principles of conflicts of
law).

 



  [Insert Name of New Debtor]       By         Name       Title  

 

Accepted and agreed to as of the date first above written.

 



 

Bank of Montreal, acting through its Chicago Branch

          By         Name       Title  

 

 



 

